Citation Nr: 1817826	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-05 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and/or psychosis.


REPRESENTATION

Appellant represented by:	Alexandra M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967, to include service in Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision, in which the RO, inter alia, reopened the Veteran's claim for service connection for PTSD, but denied the claim on the merits.  In July 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2013.  

In July 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.  

In March 2014, the Board reopened the claim for service connection for an acquired psychiatric disorder; expanded the reopened claim to include any acquired psychiatric disorder ( consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)); and  remanded the claim  to the Appeals Management Center (AMC) in Washington. DC, the agency of original jurisdiction (AOJ).  After accomplishing further action, the AOJ continued to deny the claim (as  reflected in a September 2015 supplemental SOC (SSOC)) and returned the matter to the Board. 

As for the matter of representation, the Board notes that the Veteran was previously represented by Vietnam Veterans of America (as reflected in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, executed in July 2011).  In April 2016, the Board received a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing private attorney Penelope E. Gronbeck as the Veteran's representative.  In December 2017, the Board received another VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing private attorney Alexandra M. Jackson as the Veteran's representative.  The Board recognizes the change in representation. 

While the Veteran previously had a paper claims file, this  appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  

For reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a March 2015 remand, the Board noted that the January 2011 VA examiner did not address the Veteran's various psychiatric diagnoses documented in his medical treatment records dated throughout the pendency of the appeal.  The Board further noted that the VA treatment records dated in March 2011 include a diagnosis of PTSD and depression, and that in September 2010, the Veteran was referred to a PTSD clinic due to an increase in symptoms.  Further, the Board referred to May 2011 VA treatment record including  assessments of  depression, PTSD related to Vietnam experiences, and psychosis with hallucinations.

Pursuant to the March 2015 remand, the Veteran underwent a VA examination in July 2015.  The examination report reflects the examiner's conclusion that the Veteran does not have a current diagnosis of PTSD.  Rather, the e examiner determined that the Veteran has a chronic depressive disorder that is more likely than not related to his long term cocaine use. However, in formulating his opinion, the examiner did not discuss, as requested, the PTSD diagnoses of record (as reflected in A treatment records  dated in March 2011, September 2010, and May 2011) or the Veteran's alleged in-service stressors related to hostile military or terrorist activities... 

Under these circumstances, the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-is needed to resolve the claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and/or  psychosis.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, the AOJ should arrange for the Veteran to undergo VA examination by a psychiatrist or psychologist.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of the date and time of examination-sent to him by the pertinent VA medical facility.  

Prior to undertaking action responsive to the above, , to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associated with the claims file  all outstanding, pertinent records. 

With respect to VA treatment records, the claims file currently includes treatment records from the VA Medical Center (VAMC) in Chicago, Illinois dated through April 2015.  As rhe Veteran testified during the July 2013 Board hearing that he saw a psychiatrist once a month at the Chicago VAMC, more recent records from this facility exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Chicago VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since April 2015, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA)  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Chicago VAMC (and any associated facilities) all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, dated since April 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his attorney  a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the remaining claim  on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA mental disorders examination by a psychiatrist or psychologist..  

The contents of the entire, electronic claims file  (in VBMS and/or Virtual VA (Legacy Content Manager)), ), to include a complete copy of this REMAND, must be made available to designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should specifically address whether the Veteran meets-or, at any time pertinent to the current, November 2010 claim, has met-the DSM-IV diagnostic criteria for PTSD as a result of fear associated with in- service events, to include exposure to mortar and rocket attacks, and seeing the bodies of individuals killed as a result of such attacks.  

 If the examiner determines that the Veteran does not, have a valid diagnosis of PTSD, he or she should reconcile such conclusion with the assessments of PTSD of record (as reflected in A treatment records  dated in March 2011, September 2010, and May 2011)of record. 

If a diagnosis of PTSD resulting from the identified stressors is deemed appropriate, the examiner should fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the stressors and the Veteran's symptoms.  

The examiner should also clearly identify all other valid psychiatric diagnosis/es currently present or present at any point pertinent to the current November 2010 claim, to include depression and psychosis (even if now asymptomatic or resolved).  

Then, for each such acquired psychiatric diagnosis other than PTSD, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during service or is otherwise medically related to service, to include fear associated with in-service events (referenced above). 

In rendering the requested opinions, the examiner must consider and discus all pertinent medical and other objective evidence of record, as well as all lay assertions, to include the Veteran's competent assertions as to the nature, onset and continuity as to psychiatric symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of the date and time of examination-sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall, supra.

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the expanded claim for service connection appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim. on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.  

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

